United States Securities and Exchange Commission Washington, D.C. 20549 Form N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act file number: 811-05807 Eagle Capital Growth Fund, Inc. (Exact name of registrant as specified in charter) 205 E. Wisconsin Ave., Suite 120, Milwaukee, WI 53202 (Address of principal executive offices) (zip code) Luke E. Sims, President and Chief Executive Officer Eagle Capital Growth Fund, Inc. 205 E. Wisconsin Ave., Suite 120 Milwaukee, WI 53202 (Name and address of agent for service) Registrant’s telephone number, including area code: (414) 765-1107 Date of fiscal year end: December 31 Date of reporting period: December 31, 2011 ITEM 1.REPORT TO STOCKHOLDERS Eagle Capital Growth Fund, Inc. Annual Report December 31, 2011 Top Ten Holdings (as of December 31, 2011) Company Market Value Percentage of Equity Portfolio Automatic Data Processing, Inc. $ % Paychex Inc. $ % Guggenheim Enhanced Equity Strategy Fund $ % Berkshire Hathaway Inc. $ % Hillenbrand, Inc. $ % Sigma-Aldrich Corp. $ % Stryker Corp. $ % The Chubb Corporation $ % Abbott Laboratories Inc. $ % Pfizer Inc. $ % Fellow Shareholders, Despite the headline-induced convulsions and related volatility, 2011 turned out all right in the end.Midway through the year our Fund was up nicely, although we gave up some of those gains during the second half of the year.We ended the year up 4.7%, handily beating our S&P 500 (total return) benchmark by 2.6%. A Fund shareholder recently took us to task for focusing excessively on things like gross margins, operating margins, returns on invested capital and other financial metrics.This shareholder made a good pointwe talk about financial metrics, but don’t say much about the other critical factors we consider before we invest in a company.While we will talk a little about cash and cash flow later, it is a good idea for us to document some of the non-financial considerations that impact our investment thinking. We love to find a company guided by principles.For example, the Johnson & Johnson Credo embodies this approach.Although the Credo was drafted in 1943, it has remained substantially unchanged over the years.The Credo was created well before “mission statements” and “vision statements” came to rule corporate America, and it summarizes in a single page why Johnson & Johnson exists.This document addresses JNJ’s four principal constituenciescustomers, employees, communities and, lastly, shareholders.As the Credo notes, if a company focuses on the first three constituencies, then it follows naturally that shareholders will be fairly rewarded. We recommend to you “Built to Last” by James C. Collins and Jerry I. Porras.This book identifies how important a strong culture is to a business and cites, among others, Johnson & Johnson as an example.In fact, without a clear philosophy and culture a company, faced with external and internal challenges, is not likely to survive very long. We measure companies against the template laid out in the Johnson & Johnson Credo, available on its website (www.jnj.com): *How does the company treat its customers?Netflix understands the problems that are created by antagonizing customers. *How does the company treat its employees?We’ve always been impressed with the way Starbucks treats its employees.Could this be why Starbucks employees seem to be so friendly, courteous and helpful? *Is the company a good corporate citizen?McDonald’s and its franchisees are active in the communities in which they operate, and support many local charities and initiatives.Should it be surprising that McDonald’s restaurants are well liked and welcomed virtually everywhere in the world? *How does the company treat its shareholderslike partners or with disdain?Berkshire Hathaway is a great example of a company that treats its shareholders like partnerswith candor, honesty and fairness.Does it surprise you to learn that Berkshire Hathaway is routinely among the most admired companies in the world? Suffice it to say, if we become aware a company doesn’t satisfy the “constituencies” test of the Johnson & Johnson Credo, then we will not invest, regardless of how good the financial metrics may look.When a company with a “weak” corporate culture enjoys “strong” financial metrics, it is only a matter of time before the financial metrics suffer. One advantage of reading many letters to shareholders is that, occasionally, you uncover a nugget of wisdom.A recent example came to us from Kenneth A. Camp, the President and CEO of Hillenbrand, Inc. (NYSE:HI), who noted in HI’s 2010 Annual Report that “…cash is a fact, while profit is an accountant’s opinion”.We always held the same view, although we’ve never expressed it so succinctly.Mr. Camp exemplifies the type of manager we’re always looking forone that focuses on the generation of cash rather than accounting gimmickry.When “net income” is higher than “cash flow” generated, watch out.Many investors wish that they had taken this principle to heart. We love hearing from our shareholders, particularly investors like the one mentioned above that pointed out one of our failings.Of course, our ground rules remain the same.We can’t (and won’t) discuss any portfolio security that we’ve bought or sold but haven’t yet publicly disclosed, nor will we discuss any security that we’re thinking about buying or selling.Those limitations haven’t put a damper on our interactions with shareholders to date, and we don’t expect them to be a problem in the future. The Fund’s 2012 Annual Meeting will be held in Milwaukee, a break from the past.We’re looking forward to seeing all of our Milwaukee shareholders in April. Luke E. Sims David C. Sims E-mail:luke@simscapital.com E-mail: dave@simscapital.com (414) 530-5680 (414) 765-1107 Eagle Capital Growth Fund, Inc. Statement of Assets and Liabilities As of December 31, 2011 Assets Common stockat market value (cost $16,127,223) $ Cash and cash-equivalents Dividends and interest receivable Prepaid fees $ Liabilities Accrued expenses $ $ Total net assets $ Shareholders' Equity Common stock- $0.001 par value per share;authorized 50,000,000 shares, outstanding 3,125,124 shares $ Paid-in capital Undistributed net investment income Unrealized appreciation on investments Shareholders' equity $ Net asset value per share $ See Notes to Financial Statements. Eagle Capital Growth Fund, Inc. Statement of Operations For the Year Ended December 31, 2011 Investment Income Dividends $ Interest Total investment income $ Expenses Advisory fees $ Legal fees Insurance Transfer agent Audit fees Directors’ fees and expenses Custodian fees Listing fee Other fees and expenses Total expenses $ Net investment income $ Realized Gain and Unrealized Appreciation on Investments Realized gain on investments: Proceeds from sale of investment securities $ Less: cost of investment securities sold Net realized gain on investments $ Unrealized appreciation on investments: Unrealized appreciation at end of period $ Less: unrealized appreciation at beginning of period Net change in unrealized appreciation on investments $ ) Net realized gain and unrealized appreciation on investments $ Net increase from operations $ See Notes to Financial Statements. Eagle Capital Growth Fund, Inc. Statements of Changes in Net Assets Year Ended December 31, 2010 Year Ended December 31, 2011 From Operations: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments ) Net increase from operations $ $ Distributions to Shareholders from: Net investment income ) ) Net realized gain from investment transactions ) ) Total distributions $ ) $ ) From Capital Stock Transactions: Dividend reinvestment Cash purchases Net increase from capital stock transactions Increase in net assets $ Total Net Assets: Beginning of year $ $ End of period (including undistributed net investment income of $10,922 and $26,699) Shares: Shares issued to shareholders under the Dividend Reinvestment and Cash Purchase Plan Shares at beginning of year Shares at end of period See Notes to Financial Statements. Eagle Capital Growth Fund, Inc. Financial Highlights For the periods ended December 31: Net asset value at beginning of year $ Net investment income $ Net realized gain and unrealized appreciation (loss) on investments $ ) $ ) $ $ $ Total from investment operations $ ) $ ) $ $ $ Distribution from: Net investment income $ ) $ ) $ ) $ ) $ ) Realized gains $ ) $ ) $ ) $ ) $ ) Total distributions $ ) $ ) $ ) $ ) $ ) Net asset value at end of period $ Per share market price, end of period last traded price (A) $ Total Investment Return (B): Based on market value: 1 Year (annualized) 12
